Case 2:19-cv-00008-KJM-CKD Filed 01/03/19 Page 1 of 4
PRO HAC VICE APPLICATION,
ECF REGISTRATION AND CONSENT
TO ELECTRONIC SERVICE,

PROPOSED ORDER

  

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

JOANNE KOVAL,
Plaintiff(s),
: Case No. 2:19-cv-00008-KJM-CKD

PATENAUDE & FELIX, A
PROFESSIONAL CORPORATION
Defendant(s).
|, NATHAN C. VOLHEIM , attorney for JOANNE KOVAL

hereby petition for admission to practice Pro Hac Vice under the provision of Local Rule
180(b)(2). | understand and consent to ECF Registration and Electronic Service as detailed
below and | have submitted payment in the amount of $225.00 to the Clerk, U.S. District Court.
In support of this petition, | state under penalty of perjury that:

My business address is:

 

Firm Name: Sulaiman Law Group, Ltd

Address: 2500 South Highland Avenue, Suite 200
City: Lombard

State: IL ZIP Code: 60148

Voice Phone: (630) 575-8181 x113

FAX Phone: (630) 575-8188

Internet E-mail: nvolheim@sulaimanlaw.com

Additional E-mail: kwadia@sulaimanlaw.com

| reside in City: Lombard State: Illinois
PRES Zahid (0 prance Yh (HS Brake GHGs? Filed 01/08/19 Page 2 ate

on May 6, 2010 (date). | am presently in good standing and
eligible to practice in said court. A certificate of good standing from the court in my state of
primary practice is attached to this application. | am not currently suspended or disbarred in

any other court.

| have O = /have not EJ concurrently or within the year preceding this application
made

a pro hac vice application to this court. (If you have made a pro hac vice application to this
court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)

 

 

 

| hereby designate the following member of the Bar of this Court who is registered for
ECF with whom the Court and opposing counsel may readily communicate regarding the
conduct of the case and upon whom electronic notice shall also be served via the court's ECF
system:
Name: Nicholas M. Wajda

Firm Name: Wajda Law Group, PC

Address: 11400 West Olympic Boulevard, Suite 200M
City: Los Angeles
State: CA ZIP Code:90064

Voice Phone: (310) 997-0471
FAX Phone: (866) 286-8433

E-mail: nick@wajdalaw.com

Datea: 172-24 q Petitioner: tall dy
Case 2:19-cv-00008-KJM-CKD Document 4 Filed 01/03/19 Page 3 of 4
ORDER

IT IS SO ORDERED.

Dated:

 

JUDGE, U.S. DISTRICT COURT
Case 2:19-cv-00008-KJM-CKD Document 4 Filed 01/03/19 Page 4 of 4

 

 

Certificate of Admission
To the Bar of Illinois

1, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that
Nathan Charles Volheim

has been duly licensed and admitted to practice as an Attorney and Counselor at
Law within this State; has duly taken the required oath to support the
CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
also the oath of office prescribed by law, that said name was entered upon the Roll
of Attorneys and Counselors in my office on 05/06/2010 and is in good standing, so
far as the records of this office disclose.

IN WITNESS WHEREOF, | have hereunto
subscribed my name and affixed the
seal of said Court, this 4th day of
December, 2018.

Carel yr To Csboee

Clerk,
Supreme Court of the State of Illinois

 

 
